PD-1427-13
                                                                          COURT OF CRIMINAL APPEALS
                                                                                           AUSTIN, TEXAS
                                                                        Transmitted 2/17/2015 1:52:09 PM
 February 18, 2015                                                        Accepted 2/17/2015 2:16:41 PM
                                                                                            ABEL ACOSTA
                                                                                                    CLERK


                       NICHOLAS “NICO” LaHOOD
                             Criminal District Attorney
                                  Bexar County, Texas

                                          January 29, 2015

Mr. Abel Acosta, Clerk
Court of Criminal Appeals
P.O. Box 12308
Austin TX 78711

      Re:     State v. Vanessa Cameron, No. PD-1427-13

Dear Mr. Acosta:

      I have received notice that this case is being submitted to the court on March
18, 2015, at 9:00 a.m. I will appear on that date and present oral argument.


                                                    Very truly yours,
                                                     Jay Brandon




copy: Gerald Goldstein, ggandh@aol.com
      Donald Flanary, donflanary@hotmail.com

   Paul Elizondo Tower  101 W. Nueva Street, 4th Floor  San Antonio, Texas 78205-3030
                                    (210) 335-2311
                            For Victim Assistance call (210) 335-2105
Paul Elizondo Tower  101 W. Nueva Street, 4th Floor  San Antonio, Texas 78205-3030
                                 (210) 335-2311
                         For Victim Assistance call (210) 335-2105